Hill, J.,
dissenting. As I view this case the act of 1927 (Ga. L. 1927, pp. 195, 199), which provides how funds in the hands of the State superintendent of banks shall be paid out, is not applicable. It is not a case where there are funds in the hands of *477the superintendent of banks to be paid out according to the priorities fixed by the act of 1927, supra. But it is a case between the State of Georgia and one who has purchased property at a foreclosure sale under a deed to secure debt where there is a lien for taxes against the property so purchased. The plaintiff purchased at that foreclosure sale, and, so far as the record shows, he has not paid to the superintendent of banks the amount bid at the foreclosure sale. The depositors in the bank are not parties to the suit; neither is the State superintendent of banks a party, and therefore the sole question is whether the property in controversy was subject to levy and sale for the taxes due on the property. If this were a contest between the depositors, and the superintendent of banks, and the State of Georgia, and the purchaser at the foreclosure sale, over funds in the hands of the State superintendent of banks, the situation might be different; but in the present state of the record, I am of the opinion that the property levied upon is subject to the taxes levied against it. The plaintiff bought the 'property with the lien for taxes against it, and the land itself is subject to those taxes; and therefore the court below did not err in denying the injunction prayed for. 26 R. C. L. 393, § 351 et seq. See Planters Warehouse Co. v. Simpson, 164 Ga. 190 (supra); Stephens v. First National Bank of Newnan, 166 Ga. 380 (supra).